                                        Case 19-16091                    Doc 31         Filed 06/05/19            Page 1 of 38




 Fill in this information to identify the case:

 Debtor name         Janabi Associates, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         19-16091
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 5, 2019                            X /s/ Haifa A. Shaban, M.D.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Haifa A. Shaban, M.D.
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                 Case 19-16091                            Doc 31                Filed 06/05/19                         Page 2 of 38
 Fill in this information to identify the case:

 Debtor name            Janabi Associates, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF MARYLAND

 Case number (if known)               19-16091
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           425,205.02

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           425,205.02


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           453,538.91


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $        1,745,425.33

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           673,988.21


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,872,952.45




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                        Case 19-16091                Doc 31       Filed 06/05/19       Page 3 of 38
 Fill in this information to identify the case:

 Debtor name         Janabi Associates, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         19-16091
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

         No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                     Current value of
                                                                                                                         debtor's interest

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    BB&T XXX 5381
           7.1.     Checking                                                                                                             $100.00



                    BB&T XXX 5373
           7.2.     Checking                                                                                                             $100.00



                    BB&T XXX 5357
           7.3.     Checking                                                                                                             $472.34



                    BB&T XXX 5365
           7.4.     Checking                                                                                                           $1,000.00




           7.5.     PEPCO Security Deposit                                                                                             $2,555.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                        Case 19-16091                 Doc 31        Filed 06/05/19           Page 4 of 38

 Debtor         Janabi Associates, Inc.                                                           Case number (If known) 19-16091
                Name



 9.        Total of Part 2.                                                                                                                 $4,227.34
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            216,534.68   -                                   0.00 = ....                 $216,534.68
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                               112,443.00   -                                  0.00 =....                   $112,443.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                              $328,977.68
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used    Current value of
                                                                                 debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office Furniture                                                                Unknown         Liquidation                        $26,010.00



 40.       Office fixtures

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                        Case 19-16091                Doc 31       Filed 06/05/19        Page 5 of 38

 Debtor         Janabi Associates, Inc.                                                       Case number (If known) 19-16091
                Name

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                             $26,010.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
            Include year, make, model, and identification numbers             debtor's interest       for current value         debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Equipment                                                                       $0.00     Liquidation                         $65,990.00



 51.        Total of Part 8.                                                                                                          $65,990.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                        Case 19-16091                Doc 31       Filed 06/05/19       Page 6 of 38

 Debtor         Janabi Associates, Inc.                                                      Case number (If known) 19-16091
                Name

59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                            Case 19-16091                      Doc 31                Filed 06/05/19                  Page 7 of 38

 Debtor          Janabi Associates, Inc.                                                                             Case number (If known) 19-16091
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                     Current value of real
                                                                                                     personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $4,227.34

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $328,977.68

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $26,010.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $65,990.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $425,205.02            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $425,205.02




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                            Case 19-16091                 Doc 31         Filed 06/05/19             Page 8 of 38
 Fill in this information to identify the case:

 Debtor name         Janabi Associates, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)             19-16091
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of collateral.
 2.1   AEL Financial, LLC                             Describe debtor's property that is subject to a lien                       $2,503.44                     $0.00
       Creditor's Name                                Equipment Lease
       600 N. Buffalo Grove Rd.,
       Ste. 203
       Buffalo Grove, IL 60089
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       7/2008                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Banc of America Leasing                        Describe debtor's property that is subject to a lien                       $3,974.16                     $0.00
       Creditor's Name                                Equipment
       2056 Northlake Parkway,
       3N
       Tucker, GA 30084
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                            Case 19-16091                 Doc 31         Filed 06/05/19             Page 9 of 38
 Debtor       Janabi Associates, Inc.                                                                  Case number (if know)     19-16091
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Capital One N.A.                               Describe debtor's property that is subject to a lien                     $18,025.43         $0.00
       Creditor's Name                                Loan
       Special Assets Officer
       301 Main St., 18th Fl.
       Baton Rouge, LA 70801
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   CIT Technology Financial                       Describe debtor's property that is subject to a lien                      $5,926.32         $0.00
       Creditor's Name                                Computer Equipment
       965 Keynote Circle
       Independence, OH 44131
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   DeLage Landen Financial                        Describe debtor's property that is subject to a lien                     $17,280.00         $0.00
       Creditor's Name                                Computer Equipment
       P.O. Box 41602
       Philadelphia, PA
       19101-1602
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                Yes

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 2 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                            Case 19-16091               Doc 31          Filed 06/05/19              Page 10 of 38
 Debtor       Janabi Associates, Inc.                                                                  Case number (if know)     19-16091
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Direct Capital Corporation                     Describe debtor's property that is subject to a lien                     $23,426.16         $0.00
       Creditor's Name                                Medical Equipment
       155 Commerce Way
       Portsmouth, NH 03801
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Internal Revenue Service                       Describe debtor's property that is subject to a lien                     $49,873.06         $0.00
       Creditor's Name                                Taxes
       Centralized Insolvency
       Operation
       P.O. Box 7346
       Philadelphia, PA
       19101-7346
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2012                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Key Equipment                                  Describe debtor's property that is subject to a lien                     $15,043.44         $0.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                            Case 19-16091               Doc 31          Filed 06/05/19              Page 11 of 38
 Debtor       Janabi Associates, Inc.                                                                  Case number (if know)     19-16091
              Name

       Creditor's Name                                Medical Furniture
       P.O. Box 74713
       Cleveland, OH 44194-0696
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Lease Consultants Corp.                        Describe debtor's property that is subject to a lien                      $3,978.00         $0.00
       Creditor's Name                                Medical Equipment
       P.O. Box 71397
       Clive, IA 50325-0397
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Merchant Cash and Capital
 0     LLC                                            Describe debtor's property that is subject to a lien                     $18,016.32         $0.00
       Creditor's Name                                Loan
       c/o Pryor & Mandelup, L.P.
       675 Old Country Rd.
       Westbury, NY 11590
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                            Case 19-16091               Doc 31          Filed 06/05/19              Page 12 of 38
 Debtor       Janabi Associates, Inc.                                                                  Case number (if know)      19-16091
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     PNC Equipment Finance                          Describe debtor's property that is subject to a lien                       $2,304.00         $0.00
       Creditor's Name                                Computer Equipment
       2499 Rice St., Ste. 245
       Saint Paul, MN 55113
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Prince George's County,
 2     Maryland                                       Describe debtor's property that is subject to a lien                     $250,612.83         $0.00
       Creditor's Name                                Taxes
       P.O. Box 17578
       Baltimore, MD 21297-1578
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/1/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6064
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     Royal Bank of America                          Describe debtor's property that is subject to a lien                       $5,660.88         $0.00
       Creditor's Name                                Computer Equipment
       550 Township Line Rd., Ste
       425
       Blue Bell, PA 19422
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                            Case 19-16091               Doc 31          Filed 06/05/19              Page 13 of 38
 Debtor       Janabi Associates, Inc.                                                                  Case number (if know)    19-16091
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     Sandtander Bank                                Describe debtor's property that is subject to a lien                     $7,468.80         $0.00
       Creditor's Name                                Computer Equipment
       c/o Weinstock, Friedman &
       Friedman, PA
       Attn: Lea Ramsey
       10461 Mill Run Circle, Ste.
       550
       Owings Mills, MD 21117
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 5     Univest Capital Inc                            Describe debtor's property that is subject to a lien                      $752.63          $0.00
       Creditor's Name                                Medical Fixtures/Furniture
       Michael A. De Tommaso,
       Esq.
       P.O. Box 1329
       Bensalem, PA 19020-1329
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 6 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                             Case 19-16091              Doc 31          Filed 06/05/19              Page 14 of 38
 Debtor       Janabi Associates, Inc.                                                                  Case number (if know)      19-16091
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 6      US Bank Equipment                             Describe debtor's property that is subject to a lien                       $3,504.00                  $0.00
        Creditor's Name                               Equipment
        P.O. Box 790448
        Saint Louis, MO 63179-0448
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.1
 7      Wells Fargo Equipment                         Describe debtor's property that is subject to a lien                      $25,189.44                  $0.00
        Creditor's Name                               Computer Equipment
        Manufacturer Services
        Group
        300 Tri-State International,
        Ste. 400
        Lincolnshire, IL 60069
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $453,538.91

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 7 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                       Case 19-16091                 Doc 31   Filed 06/05/19       Page 15 of 38
 Debtor       Janabi Associates, Inc.                                                    Case number (if know)      19-16091
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        Meyers Rodbell & Rosenbaum
        6801 Kenilworth Avenue                                                                  Line   2.12
        Suite 400
        Riverdale, MD 20737




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 8 of 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                       Case 19-16091                     Doc 31             Filed 06/05/19                   Page 16 of 38
 Fill in this information to identify the case:

 Debtor name         Janabi Associates, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)           19-16091
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                       Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                   $1.00      $0.00
           Baltimore County Maryland                                 Check all that apply.
           P.O. Box 64076                                               Contingent
           Baltimore, MD 21264-4079                                     Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                             $300.00          $300.00
           City of College Park                                      Check all that apply.
           4500 Knox Road                                               Contingent
           College Park, MD 20740                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           3/1/2019
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   29742                                    Best Case Bankruptcy
                                       Case 19-16091                     Doc 31             Filed 06/05/19               Page 17 of 38
 Debtor       Janabi Associates, Inc.                                                                         Case number (if known)   19-16091
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $38,894.00     $38,894.00
          Comptroller of Maryland                                    Check all that apply.
          Compliance Division                                           Contingent
          301 West Preston Street, Room                                 Unliquidated
          409                                                           Disputed
          Baltimore, MD 21201
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,032.34     $7,032.34
          District of Columbia                                       Check all that apply.
          Office of Tax and Revenue                                     Contingent
          P.O. Box 96385                                                Unliquidated
          Washington, DC 20090-6385                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown       $0.00
          Fairfax County Virginia                                    Check all that apply.
          Department of Tax Revenue                                     Contingent
          Revenue Collection Division                                   Unliquidated
          P.O. Box 1020                                                 Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6                                                                                                                                                     $1,398,305.
          Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,398,305.21    21
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operation                              Contingent
          P.O. Box 7346                                                 Unliquidated
          Philadelphia, PA 19101-7346
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          2012-2019                                                  Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-16091                     Doc 31             Filed 06/05/19               Page 18 of 38
 Debtor       Janabi Associates, Inc.                                                                         Case number (if known)   19-16091
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $38,894.00    $38,894.00
          Maryland Comptroller of Treasury                           Check all that apply.
          Revenue Administration Division                               Contingent
          Taxpayer Service Section                                      Unliquidated
          110 Carroll St.                                               Disputed
          Annapolis, MD 21411
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $34,959.87    $34,959.87
          Maryland Unemployment                                      Check all that apply.
          Insurance Fund                                                Contingent
          Office of Unemployment Ins.                                   Unliquidated
          1100 N. Eutaw St., Rm. 401                                    Disputed
          Baltimore, MD 21201
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Unemployment Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $26,800.00    $26,800.00
          Maryland Unemployment                                      Check all that apply.
          Insurance Fund                                                Contingent
          Office of Unemployment Insurance                              Unliquidated
          P.O. Box 17291                                                Disputed
          Baltimore, MD 21297-0365
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Unemployment Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $16,916.52    $16,916.52
          Montgomery County, Maryland                                Check all that apply.
          P.O. Box 824860                                               Contingent
          Philadelphia, PA 19182-4869                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          7/1/2018
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-16091                     Doc 31             Filed 06/05/19               Page 19 of 38
 Debtor       Janabi Associates, Inc.                                                                         Case number (if known)   19-16091
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,116.98    $10,116.98
          Montgomery County, Maryland                                Check all that apply.
          P.O. Box 824860                                               Contingent
          Philadelphia, PA 19182-4869                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          7/1/2017
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,884.03    $1,884.03
          Montgomery County, Maryland                                Check all that apply.
          P.O. Box 824860                                               Contingent
          Philadelphia, PA 19182-4869                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          7/1/2016
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $41,446.64    $41,446.64
          Montgomery County, Maryland                                Check all that apply.
          P.O. Box 824860                                               Contingent
          Philadelphia, PA 19182-4869                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          7/1/2015                                                   Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $23,311.88    $23,311.88
          Montgomery County, Maryland                                Check all that apply.
          P.O. Box 824860                                               Contingent
          Philadelphia, PA 19182-4869                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          7/1/2014                                                   Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-16091                     Doc 31             Filed 06/05/19               Page 20 of 38
 Debtor       Janabi Associates, Inc.                                                                         Case number (if known)   19-16091
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $30,809.48    $30,809.48
          Montgomery County, Maryland                                Check all that apply.
          P.O. Box 824860                                               Contingent
          Philadelphia, PA 19182-4869                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          7/1/2013                                                   Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $39,641.38    $39,641.38
          Montgomery County, Maryland                                Check all that apply.
          P.O. Box 824860                                               Contingent
          Philadelphia, PA 19182-4869                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          7/1/2012                                                   Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      $0.00
          Prince William County                                      Check all that apply.
          Tax Administration Division                                   Contingent
          P.O. Box 2467                                                 Unliquidated
          Woodbridge, VA 22195-2467                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $30,012.00    $30,012.00
          Virginia Department of Taxation                            Check all that apply.
          P.O. Box 27264                                                Contingent
          Richmond, VA 23261-7200                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-16091                     Doc 31             Filed 06/05/19                Page 21 of 38
 Debtor        Janabi Associates, Inc.                                                                        Case number (if known)          19-16091
               Name

 2.19       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $6,100.00    $6,100.00
            Virginia Employment Commission                           Check all that apply.
            Cashier's Office                                            Contingent
            P.O. Box 27592                                              Unliquidated
            Richmond, VA 23261-7592                                     Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                          $0.00     Unknown
            Virginia State Corporation                               Check all that apply.
            Commission                                                  Contingent
            Clerk's Office, First Floor                                 Unliquidated
            1300 E.Main St.                                             Disputed
            Richmond, VA 23219
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $6,458.50
           AEL Financial, LLC                                                          Contingent
           Attn: Cindi Mattson, Collections                                            Unliquidated
           600 N. Buffalo Grove Rd., Ste. 203                                          Disputed
           Buffalo Grove, IL 60089
                                                                                   Basis for the claim:     Unsecured Amounts from Equipment Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $122.00
           Appearances Window Cleaning                                                 Contingent
           P.O. Box 4488                                                               Unliquidated
           Midlothian, VA 23112                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Cleaning service
           Last 4 digits of account number      1212
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $122.46
           AT&T                                                                        Contingent
           P.O. Box 105068                                                             Unliquidated
           Atlanta, GA 30348-5068                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Utility
           Last 4 digits of account number      2001
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19                 Page 22 of 38
 Debtor       Janabi Associates, Inc.                                                                 Case number (if known)            19-16091
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,638.48
          Balboa Capital Corporation                                            Contingent
          Attn: Legal Department                                                Unliquidated
          575 Anton Blvd., 12th Fl.                                             Disputed
          Costa Mesa, CA 92626
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          Banc of America Leasing                                               Contingent
          2056 Northlake Parkway, 3N                                            Unliquidated
          Tucker, GA 30084                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,875.84
          Banc of America Leasing                                               Contingent
          2056 Northlake Parkway, 3N                                            Unliquidated
          Tucker, GA 30084                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,405.92
          Barry Dunn & Associates, P.C.                                         Contingent
          715 Timber Branch Dr.                                                 Unliquidated
          Alexandria, VA 22302                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Architectural Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,116.10
          Beckman Coulter, Inc.                                                 Contingent
          Dept. CH 10164                                                        Unliquidated
          Palatine, IL 60055-0164                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repair/service
          Last 4 digits of account number       3607
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,666.96
          Cardinal Health 200, LLC                                              Contingent
          7000 Cardinal Place                                                   Unliquidated
          Dublin, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,316.88
          CBS Outdoor                                                           Contingent
          5353 North 16th St., Ste. 315                                         Unliquidated
          Phoenix, AZ 85016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Advertising
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19                 Page 23 of 38
 Debtor       Janabi Associates, Inc.                                                                 Case number (if known)            19-16091
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,144.00
          CIT Technology Financial                                              Contingent
          965 Keynote Circle                                                    Unliquidated
          Independence, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1.00
          CMI Lighting of Southern Virginia, Inc.                               Contingent
          8193-B Euclid Court                                                   Unliquidated
          Manassas, VA 20111                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repair/services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $111,387.00
          College Park Roadside II, LLC                                         Contingent
          P.O. Box 220274                                                       Unliquidated
          Chantilly, VA 20153-0274                                              Disputed
          Date(s) debt was incurred Feb. 1, 2019 thru April
                                                                                             Landlord
                                                                             Basis for the claim:
          1, 2019                                                            Lease Anticipated to be Rejected
          Last 4 digits of account number 0108
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,670.22
          Comcast Business                                                      Contingent
          P.O. Box 37601                                                        Unliquidated
          Philadelphia, PA 19101-0601                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2002
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,301.00
          Congressional Village Associates, LLC                                 Contingent
          6290 Montrose Rd.                                                     Unliquidated
          Rockville, MD 20852                                                   Disputed
          Date(s) debt was incurred
                                                                                             Landlord
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Lease Anticipated to be Rejected
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,760.00
          Coverall North America, Inc.                                          Contingent
          2955 Momentum Place                                                   Unliquidated
          Chicago, IL 60689                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Janitorial service [for accounts ending in 678, 677 &
          Last 4 digits of account number       8676                         676]
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,885.84
          DeLage Landen Financial                                               Contingent
          P.O. Box 41602                                                        Unliquidated
          Philadelphia, PA 19101-1602                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19                 Page 24 of 38
 Debtor       Janabi Associates, Inc.                                                                 Case number (if known)            19-16091
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,747.60
          Direct Capital Corporation                                            Contingent
          155 Commerce Way                                                      Unliquidated
          Portsmouth, NH 03801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,000.00
          Eagle Bank                                                            Contingent
          11961 Tech Rd., Lower Level                                           Unliquidated
          Silver Spring, MD 20904
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36.21
          Energy Management System                                              Contingent
          Accts. Receivable Dept. 1680                                          Unliquidated
          P.O. Box 646                                                          Disputed
          Exton, PA 19341
                                                                             Basis for the claim:    Utility - water/sewer
          Date(s) debt was incurred
          Last 4 digits of account number       2001                         Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $370.08
          Hearst Television                                                     Contingent
          c/o Greg Frost                                                        Unliquidated
          300 West 57th St., 39th Fl.                                           Disputed
          New York, NY 10019
                                                                             Basis for the claim:    Advertising
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $881.52
          Hubbard Radio WTOP                                                    Contingent
          Baylinson Kudysh, Greenberg, Helt, LLC                                Unliquidated
          303 S. Main St., Lower Level                                          Disputed
          Mount Airy, MD 21771
                                                                             Basis for the claim:    Advertising
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $164,576.71
          Internal Revenue Service                                              Contingent
          Centralized Insolvency Operation                                      Unliquidated
          P.O. Box 7346
                                                                                Disputed
          Philadelphia, PA 19101-7346
          Date(s) debt was incurred 2014-2015
                                                                             Basis for the claim:    Taxes
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,818.96
          Key Equipment                                                         Contingent
          P.O. Box 74713                                                        Unliquidated
          Cleveland, OH 44194-0796                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19                 Page 25 of 38
 Debtor       Janabi Associates, Inc.                                                                 Case number (if known)            19-16091
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $560.40
          McCandish Holton, P.C.                                                Contingent
          1111 East Main St., Suite 1500                                        Unliquidated
          P.O. Box 796                                                          Disputed
          Richmond, VA 23218
                                                                             Basis for the claim:    Vendor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,548.08
          Merchant Cash and Capital LLC                                         Contingent
          c/o Pryor & Mandelup, L.P.                                            Unliquidated
          675 Old Country Rd.                                                   Disputed
          Westbury, NY 11590
                                                                             Basis for the claim:    Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $454.32
          Miles & Stockbridge, P.C.                                             Contingent
          100 Light St.                                                         Unliquidated
          Baltimore, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $545.06
          Northern Virginia Electric Cooperative                                Contingent
          P.O. Box 34795                                                        Unliquidated
          Alexandria, VA 22334-0795                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7002
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,175.28
          Over, Kaler, Grimes & Shriver                                         Contingent
          100 Light St., 19th. Fl.                                              Unliquidated
          Baltimore, MD 21202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,694.88
          Paul Zambrotta                                                        Contingent
          320 Parsons Dr.                                                       Unliquidated
          Apt. 408                                                              Disputed
          Charlottesville, VA 22901
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,019.06
          Pepco                                                                 Contingent
          P.O. Box 13608                                                        Unliquidated
          Philadelphia, PA 19101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility - accounts XXX 125 & 911
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19                 Page 26 of 38
 Debtor       Janabi Associates, Inc.                                                                 Case number (if known)            19-16091
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $853.20
          PNC Equipment Finance                                                 Contingent
          2499 Rice St., Ste. 245                                               Unliquidated
          Saint Paul, MN 55113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $111,196.80
          Potomac Festival, LLC                                                 Contingent
          P.O. Box 310339                                                       Unliquidated
          Des Moines, IA 50331-0339                                             Disputed
          Date(s) debt was incurred 12/1/2018 - 4/1/2018
                                                                                             Landlord
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Lease Anticipated to be Rejected
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,006.00
          Powers Pyles Sutter                                                   Contingent
          1501 M Street NW, 7th Floor                                           Unliquidated
          Washington, DC 20005-1700                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,555.76
          Royal Bank of America                                                 Contingent
          550 Township Line Rd., Ste 425                                        Unliquidated
          Blue Bell, PA 19422                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,058.00
          Sandtander Bank
          c/o Weinstock, Friedman & Friedman, PA                                Contingent
          Attn: Lea Ramsey                                                      Unliquidated
          10461 Mill Run Circle, Ste. 550                                       Disputed
          Owings Mills, MD 21117
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,099.79
          The Washingtonian                                                     Contingent
          c/o Szabo Associates, Inc.                                            Unliquidated
          3355 Lenox Rd.,NE, Ste. 945                                           Disputed
          Atlanta, GA 30326
                                                                             Basis for the claim:    Advertising
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $285.89
          Univest Capital Inc.                                                  Contingent
          Michael A. De Tommaso, Esquire                                        Unliquidated
          P.O. Box 1329                                                         Disputed
          Bensalem, PA 19020-1329
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19                 Page 27 of 38
 Debtor       Janabi Associates, Inc.                                                                 Case number (if known)            19-16091
              Name

 3.39      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,847.36
           US Bank Equipment                                                    Contingent
           P.O. Box 790448                                                      Unliquidated
           Saint Louis, MO 63179-0448                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $792.24
           Vision Technologies, Inc.                                            Contingent
           Attn: S. Michael Quade                                               Unliquidated
           530 McCormick Dr., Ste. J                                            Disputed
           Glen Burnie, MD 21061-8200
                                                                             Basis for the claim:    Services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.41      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $486.85
           Washington Gas                                                       Contingent
           P.O. Box 37747                                                       Unliquidated
           Philadelphia, PA 19101-5047                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
           Last 4 digits of account number      9999
                                                                             Is the claim subject to offset?     No       Yes

 3.42      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $852.48
           Wells Fargo Equipment                                                Contingent
           Manufacturer Services Group                                          Unliquidated
           300 Tri-State International, Ste. 400                                Disputed
           Lincolnshire, IL 60069
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,527.60
           Western Equipment Finance, Inc.                                      Contingent
           Attn: Robin Steffan                                                  Unliquidated
           P.O. Box 640                                                         Disputed
           Devils Lake, ND 58301
                                                                             Basis for the claim:    Unsecured Amounts from Equipment Loan
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.44      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $25,124.88
           Worldgate Centre Owner                                               Contingent
           c/o The Rappaport Companies                                          Unliquidated
           8405 Greenboro Dr., 8th Floor                                        Disputed
           Mc Lean, VA 22102
                                                                             Basis for the claim:    Herndon Landlord
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $1.00
           WSSC                                                                 Contingent
           14501 Sweitzer Lane                                                  Unliquidated
           Laurel, MD 20707                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                       Case 19-16091                  Doc 31        Filed 06/05/19               Page 28 of 38
 Debtor       Janabi Associates, Inc.                                                             Case number (if known)          19-16091
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       William Schroeder
           12505 Park Potomac Ave., 600                                                          Line     3.15
           Potomac, MD 20854
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                  1,745,425.33
 5b. Total claims from Part 2                                                                       5b.    +     $                    673,988.21

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    2,419,413.54




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                       Case 19-16091                 Doc 31       Filed 06/05/19       Page 29 of 38
 Fill in this information to identify the case:

 Debtor name         Janabi Associates, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         19-16091
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease for College Park
             lease is for and the nature of               Location
             the debtor's interest                        10250 Baltimore
                                                          Avenue, Suite 200,
                                                          College Park, MD 20740
                                                          Monthly Rent:
                                                          $21,108.01
                  State the term remaining                Expires on June 30,
                                                          2019                         College Park Roadside II, LLC
             List the contract number of any                                           P.O. Box 220274
                   government contract                                                 Chantilly, VA 20153-0274


 2.2.        State what the contract or                   Lease of Rockville
             lease is for and the nature of               Location at 1701
             the debtor's interest                        Rockville Pike, Suite
                                                          A12, Rockville, MD
                                                          20852
                                                          Rent: $28,291.64
                  State the term remaining                3/2021
                                                                                       Congressional Village Associates, LLC
             List the contract number of any                                           6290 Montrose Rd.
                   government contract                                                 Rockville, MD 20852


 2.3.        State what the contract or                   Lease for Woodbridge
             lease is for and the nature of               Location at 14297
             the debtor's interest                        Potomac Mills Road,
                                                          Woodbridge, VA 22192
                                                          Rent: $20,456.01
                  State the term remaining                7/2022
                                                                                       Potomac Festival, LLC
             List the contract number of any                                           P.O. Box 310339
                   government contract                                                 Des Moines, IA 50331-0339




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                       Case 19-16091                 Doc 31     Filed 06/05/19      Page 30 of 38
 Fill in this information to identify the case:

 Debtor name         Janabi Associates, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         19-16091
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Haifa A. Shaban                   13811 Bison Court                                                                    D
                                               Silver Spring, MD 20906                                                              E/F
                                                                                                                                    G




    2.2      Yaesmin Salman                    13811 Bison Court                                                                    D
                                               Silver Spring, MD 20906                                                              E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                       Case 19-16091                 Doc 31          Filed 06/05/19             Page 31 of 38



 Fill in this information to identify the case:

 Debtor name         Janabi Associates, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         19-16091
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $143,903.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,805,606.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,960,881.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19             Page 32 of 38
 Debtor       Janabi Associates, Inc.                                                                   Case number (if known) 19-16091



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               College Park Roadside II, LLC                               4/10/2019                        $28,000.00                Secured debt
               P.O. Box 220274                                                                                                        Unsecured loan repayments
               Chantilly, VA 20153-0274
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               CV Shopping Center Associates                               2/11/2019                        $29,739.64                Secured debt
               P.O. Box 75843                                                                                                         Unsecured loan repayments
               Baltimore, MD 21275
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    Congressional Village                            Eviction                   District Court for                              Pending
               Associates, LLC v. Janabi                                                   Montgomery County                               On appeal
               Associates, Inc.
                                                                                                                                           Concluded
               2019060100012392




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                       Case 19-16091                   Doc 31          Filed 06/05/19              Page 33 of 38
 Debtor       Janabi Associates, Inc.                                                                      Case number (if known) 19-16091



               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.2.    Congressional Village                            Contract                     Circuit Court for                         Pending
               Associates, LLC v. Janabi                                                     Montgomery County                         On appeal
               Associates, Inc.
                                                                                                                                       Concluded
               465104V

       7.3.    Potomac Festival, LLC v.                         Eviction                     Prince Williams County                    Pending
               Janabi Associates, Inc.                                                       9311 Lee Avenue                           On appeal
                                                                                             Manassas, VA 20110
                                                                                                                                       Concluded


       7.4.    College Park Roadside II, LLC                    Eviction                     District Court for Prince                 Pending
               v. Janabi Associates, Inc.                                                    George's Count                            On appeal
               20190950100080993
                                                                                                                                       Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                       Case 19-16091                    Doc 31        Filed 06/05/19            Page 34 of 38
 Debtor        Janabi Associates, Inc.                                                                   Case number (if known) 19-16091



                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     McNamee Hosea
                 6411 Ivy Lane - Ste. 200
                 Greenbelt, MD 20770                                                                                           5/1/2019                $25,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer             Total amount or
                Address                                         payments received or debts paid in exchange              was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services              If debtor provides meals
                                                                the debtor provides                                                       and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19             Page 35 of 38
 Debtor      Janabi Associates, Inc.                                                                    Case number (if known) 19-16091




                  Medical health records
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                       Case 19-16091                  Doc 31         Filed 06/05/19             Page 36 of 38
 Debtor      Janabi Associates, Inc.                                                                    Case number (if known) 19-16091



      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    My WeightDoctor, Towson                          Pass through                                     EIN:         XX-XXXXXXX
             LLC
             c/o Janabi Associates                                                                             From-To      2/24/2012 to 10/11/2016
             P.O. Box 34977
             Bethesda, MD 20827

    25.2.    My WeightDoctor -                                Pass through                                     EIN:         XX-XXXXXXX
             Woodbridge, LLC
             c/o Janabi Associates, Inc.                                                                       From-To      3/27/2012 to 10/11/2016
             P.O. Box 34977
             Bethesda, MD 20827


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Stacy Smith                                                                                                                11/2015 to 11/2018
                    10120 Lewis Dr.
                    Damascus, MD 20872

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                       Case 19-16091                 Doc 31          Filed 06/05/19             Page 37 of 38
 Debtor      Janabi Associates, Inc.                                                                    Case number (if known) 19-16091



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Shawn Shaban                                                                             n/a
                    P.O. Box 2269
                    Rockville, MD 20847

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Haifa A. Shaban                                13811 Bison Ct.                                     President                             100%
                                                      Silver Spring, MD 20905



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                       Case 19-16091                 Doc 31          Filed 06/05/19             Page 38 of 38
 Debtor       Janabi Associates, Inc.                                                                   Case number (if known) 19-16091



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1                                                                                                              11/15/18 -
       .                                                                                                                 $6,273.74
                                                                                                                         10/15/18 -
                                                                                                                         $6,273.74
                                                                                                                         9/17/18 -
                                                                                                                         $6,273.74
                                                                                                                         8/15/18 -
                                                                                                                         $6,273.74
                                                                                                                         7/17/18 -
                                                                                                                         $6,273.74
                                                                                                                         6/15/18 -
               Haifa A. Shaban                                                                                           $6,273.74
               P.O. Box 220274                                                                                           5/15/18 -
               Chantilly, VA 20153                              $43,916.18                                               $6,273.74         Compensation

               Relationship to debtor
               President


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         June 5, 2019

 /s/ Haifa A. Shaban, M.D.                                              Haifa A. Shaban, M.D.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
